Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00816-CV

                               IN THE INTEREST OF A.M.L., a Child

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 12-11-21526-CV
                             Honorable Thomas F. Lee, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 7, 2014

AFFIRMED

           The sole issue presented in this appeal is whether the trial court abused its discretion in

admitting into evidence a videotape of the arrest of A.M.L.’s mother, E.A., who is appealing the

termination of her parental rights, and the testimony of the arresting officer’s supervisor, Captain

Frank Reyes, regarding the videotape. Because error, if any, in the admission of the videotape and

Captain Reyes’s testimony did not result in harm, we affirm the trial court’s judgment.

                                        STANDARD OF REVIEW

           “To obtain reversal of a judgment based on error in the admission or exclusion of evidence,

an appellant must show that the trial court’s ruling was in error, and the error (1) probably caused

the rendition of an improper judgment or (2) probably prevented the appellant from properly

presenting the case to the court of appeals.” In re E.A.G., 373 S.W.3d 129, 144 (Tex. App.—San
                                                                                       04-13-00816-CV


Antonio 2012, pet. denied); TEX. R. APP. P. 44.1. “We review the entire record to determine if the

error was harmful.” In re S.P., 168 S.W.3d 197, 210 (Tex. App.—Dallas 2005, no pet.). “A

successful challenge to a trial court’s evidentiary rulings usually requires the complaining party to

show that the judgment turns on the particular evidence excluded or admitted.” Id.

                                            DISCUSSION

       A trial court may order termination of the parent-child relationship only if the court finds

by clear and convincing evidence one or more statutory grounds for termination and that

termination is in the child’s best interest. TEX. FAM. CODE ANN. § 161.001(1), (2) (West 2014).

In this case, a jury found by clear and convincing evidence that E.A. had:

       (D) knowingly placed or knowingly allowed the child to remain in conditions or
       surroundings which endanger the physical or emotional well-being of the child;

       (E) engaged in conduct or knowingly placed the child with persons who engaged
       in conduct which endangers the physical or emotional well-being of the child; and

       (O) failed to comply with the provisions of a court order that specifically
       established the actions necessary for the mother to obtain the return of the child
       who has been in the permanent or temporary managing conservatorship of the
       Department of Family and Protective Services for not less than nine months as a
       result of the child’s removal from the parent under Chapter 262 for the abuse or
       neglect of the child.

Id. at § 161.001(1)(D), (E), (O).

       “Endanger ‘means to expose to loss or injury, to jeopardize.’” In re E.A.G., 373 S.W.3d at

141 (quoting In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.)).

“Although endanger means more than a threat of metaphysical injury or the possible ill effects of

a less-than-ideal family environment, it is not necessary that the parent’s conduct be directed at

the child or that the child actually suffers injury.” Id. “[A] parent’s use of narcotics and its effect

on his or her ability to parent may qualify as an endangering course of conduct.” In re J.O.A., 283
S.W.3d 335, 345 (Tex. 2009).


                                                 -2-
                                                                                       04-13-00816-CV


        “Under subsection 161.001(1)(D), the inquiry is related to whether the environment of the

children is the source of endangerment to the children’s physical or emotional well-being.” In re

E.A.G., 373 S.W.3d at 141. “It focuses on the suitability of the child’s living conditions or

surroundings.”     Id.   “The inquiry under subsection 161.001(1)(E) relates to whether the

endangerment of the child is the direct result of the parent’s conduct.” Id. “Termination under

subsection 161.001(1)(E) must be based on not just a single act or omission, but a voluntary,

deliberate, and conscious course of conduct by the parent.” Id.

        In her brief, E.A. contends the trial court erred in admitting the videotape showing her

performance on the field sobriety tests on the night of her arrest. With regard to the resulting harm,

E.A. asserts, “If not but for this err [sic], there would have been no basis for the jury to conclude

that [she] engaged in conduct … that endangered A.M.L.” E.A. contends “There was no other

evidence suggesting that [she] endangered A.M.L. Not that evening, not ever.” We disagree.

        Karen LaGrange, an investigator for the Department, conducted the initial interview in

A.M.L.’s case after E.A. and A.M.L.’s father, G.L., were arrested at a McDonalds in October of

2012 around 1:00 a.m. E.A. was arrested for driving under the influence. A.M.L. was in the car

when her parents were arrested. A.M.L. was approximately three-years-old at the time of the trial,

which was approximately one year after she was removed by the Department following her

parents’ arrest.

        LaGrange interviewed A.M.L.’s parents at the jail after their arrest. G.L. stated they were

arrested after a police officer found pills in the car. G.L. stated E.A. had obtained the pills on a

street corner, but he was unsure what type of pills they were. LaGrange testified that E.A. appeared

incoherent during the interview and continually fell asleep. E.A. kept saying that she needed to

drink her methadone. E.A. told LaGrange the reason she was taking methadone was because she

previously had a heroin problem.
                                                 -3-
                                                                                  04-13-00816-CV


       Rodger Clark, another investigator for the Department, was assigned A.M.L.’s case after

LaGrange conducted the initial interview. Clark stated that before they were arrested, E.A. and

G.L. were asleep in the drive-through of the McDonalds with A.M.L. in the car.

       E.A. stated that she entered a methadone program to keep her from relapsing and taking

heroin after A.M.L. was born. She also admitted to using marijuana a day or two prior to her

arrest. E.A. invoked her Fifth Amendment right and refused to answer any questions at trial

regarding the night of her arrest. Initially, E.A. stated that she had been trying to detox from

methadone for three years; however, she later stated that she began detoxing in December of 2012.

E.A. admitted that she decided to stop taking her methadone two times in the three months

preceding trial, resulting in her going to the hospital. E.A. was told to continue taking the

methadone because detoxing is a slow process. At the time of trial, E.A. was taking 30 milligrams

of methadone daily.

       Alice Castleberry, a licensed psychologist, performed E.A.’s psychological evaluation in

January and February of 2013. E.A. told Castleberry that her involvement with the Department

was the result of being stopped by law enforcement who believed she was “drunk.” E A. also

stated that marijuana and Xanax were found in the car she was driving. E.A. further stated that

she had taken her methadone that day at the prescribed dosage of 90 milligrams. E.A. had been

taking methadone since 2008 and reported having anxiety and fatigue as a result of her efforts to

detox from the methadone. When Castleberry evaluated E.A. in February of 2013, E.A. reported

her dosage was 35 milligrams. Castleberry testified that detoxing off methadone would hinder

E.A.’s parenting ability.

       Jenise McCrea, the Department’s case worker assigned to A.M.L.’s case, testified that she

conducted a home visit with E.A. in May of 2013. E.A. was very disheveled and looked like she

was sick. E.A. informed McCrea that she had decreased her methadone dosage to 16 milligrams
                                              -4-
                                                                                      04-13-00816-CV


and “was having a bad experience.” E.A. stated that she was hot and cold, not sleeping, and unable

to work or dress herself. McCrea testified that E.A. is a danger to A.M.L. while she is on

methadone because she attempts to decrease her dosage against her doctor’s recommendations,

noting, “she couldn’t dress herself. So how would she be able to dress a three year old child. How

would she be able to take care of a three year old child if her mental capacity or her emotional state

is not where it needs to be.”

       McCrea testified that E.A. never accepted ownership of the incident at the McDonalds

which led to her arrest. McCrea stated that E.A. endangered A.M.L. that night by driving with her

under the influence. McCrea further stated that having drugs in the vehicle also endangered

A.M.L. because A.M.L. could have placed the drugs in her mouth.

       Because the record contained evidence of endangerment to A.M.L. other than the videotape

of the field sobriety tests from the night of E.A.’s arrest, the record does not establish that the

jury’s findings turned on the admission of the videotape. Accordingly, assuming without deciding

that the trial court erred in admitting the videotape and Captain Reyes’s testimony into evidence,

we hold the error, if any, was harmless. In re S.P., 168 S.W.3d at 210; TEX. R. APP. P. 44.1.

                                           CONCLUSION

       The trial court’s judgment is affirmed.

                                                  Catherine Stone, Chief Justice




                                                 -5-